 Case 1:18-cv-03189-ST Document 38-2 Filed 12/13/18 Page 1 of 2 PageID #: 142



    UNITED STATES DISTRICT COURT – EASTERN DISTRICT OF NEW YORK
        YONG KAI ZHANG v. WAI REALTY CORP., ET AL – 18-cv-3189 (FB) (ST)
            DAMAGE CALCULATIONS FOR PLAINTIFF YONG KAI ZHANG
                       (Relevant Period: May31, 2012 to July 31, 2016)
                                         (217 weeks)

HOURS WORKED: 8:30 AM – 6:30 PM x 6 days = 60 hours/week

Assumptions:         HOURS WORKED WEEKLY:                          60
                     OT HOURS WORKED WEEKLY:                       20
                     TOTAL WEEKS WORKED:                           217
                     TOTAL OT HOURS WORKED:                        4,340 (20 x 217)

                     Weekly Salary:          $420.00 ($70.00 / day x 6 days)
                     Hourly Rate:            $10.50 / hour ($420.00 / 40)
                     NYC Min. Wage:          $7.25 per hour (2012-2013)
                                             $8.00 per hour (2014)
                                             $8.75 per hour (2015)
                                             $9.00 per hour (2016)
                     Overtime Rate:          $15.75 / hour

Unpaid Minimum Wages:                 NO UNPAID MINIMUM WAGE

Unpaid Overtime Wages:                $68,355.00 ($15.75 x 20 hours x 217 weeks)

TOTAL UNPAID WAGES (MW + OT):                                $68,355.00
LIQUIDATED DAMAGES:                                          $68,355.00
PENALTY – NYLL §195(1):                                      $5,000.00
PENALTY – NYLL §195(3):                                      $5,000.00
COSTS:                                                       $415.00
LEGAL FEES:                                                  TBD
INTEREST (9%):                                               TBD
TOTAL DEMAND:                                       $147,125.00
(Excluding Legal Fees and Interest)



                                                1
 Case 1:18-cv-03189-ST Document 38-2 Filed 12/13/18 Page 2 of 2 PageID #: 143



    UNITED STATES DISTRICT COURT – EASTERN DISTRICT OF NEW YORK
       YONG KAI ZHANG v. WAI REALTY CORP., ET AL – 18-CV-3189 (FB) (ST)
               DAMAGE CALCULATIONS FOR PLAINTIFF HAI CHEN LI
                    (Relevant Period: January 10, 2015 to August 30, 2015)
                                     (33 Weeks + 2 days)

HOURS WORKED: 8:30 AM – 9:00 PM x 6 days = 75 hours/week [Off on Sundays]

Assumptions:          HOURS WORKED WEEKLY:                        75
                      OT HOURS WORKED WEEKLY:                     35
                      TOTAL WEEKS WORKED:                         33
                      TOTAL OT HOURS WORKED:                      1,155 (35 x 33)

                      Weekly Salary:         $461.54 ($2,000/mo. x 12 / 52) – See FLSA
                      Hourly Rate:           $11.54/hour ($461.54 / 40) – See NYLL/FLSA
                      NYC Min. Wage:         $7.25 per hour (2012-2013)
                                             $8.00 per hour (2014)
                                             $8.75 per hour (2015)
                                             $9.00 per hour (2016)
                      Overtime Rate:         $17.31 / hour (11.54 x 1.5) – See NYLL/FLSA

Unpaid Minimum Wages:                 NO UNPAID MINIMUM WAGES

Unpaid Overtime:                      $19,993.05 ($17.31 x 35 hours x 33 weeks)

TOTAL UNPAID WAGES (MW + OT):                              $19,993.05
LIQUIDATED DAMAGES:                                        $19,993.05
PENALTY – NYLL §195(1):                                    $5,000.00
PENALTY – NYLL §195(3):                                    $5,000.00
COSTS:                                                     $815.00
LEGAL FEES:                                                TBD
INTEREST (9%):                                             TBD

TOTAL DEMAND:                                       $50,801.10
(Excluding Legal Fees and Interest)


                                                1
